Exhibit 10.2

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of

Option Award Notice – Founders Grant

You have been awarded an option to purchase shares of Common Stock of Fortune
Brands Home & Security, Inc. (the “Company”), pursuant to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive
Plan (the “Plan”) and the Stock Option Agreement (together with this Award
Notice, the “Agreement”). Copies of the Plan and the Stock Option Agreement are
attached. Capitalized terms not defined in this Award Notice have the meanings
specified in the Plan or the Agreement.

 

Option:

You have been awarded a Nonqualified Stock Option to purchase from the Company
[XX] shares of its Common Stock, par value 1¢ per share, subject to adjustment
as provided in Section 3.4 of the Agreement.

 

Option Date:

October 4, 2011

 

Exercise Price:

$[            ] per share, subject to adjustment as provided in Section 3.4 of
the Agreement.

 

Vesting Schedule:

Except as otherwise provided in the Plan, Agreement or any other agreement
between the Company and Optionee, the Option will vest (i) on the second
anniversary of the Option Date with respect to one-third of the number of shares
subject to the Option on the Option Date, (ii) on the third anniversary of the
Option Date with respect to an additional one-third of the number of shares
subject to the Option on the Option Date and (iii) on the fourth anniversary of
the Option Date with respect to the remaining one-third of the number of shares
subject to the Option on the Option Date, provided you remain continuously
employed by the Company through such date.

 

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option will
terminate at 3:00 p.m., Eastern time, on the tenth anniversary of the Option
Date.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of

Founders Grant Stock Option Agreement

Fortune Brands Home & Security, Inc., a Delaware corporation (the “Company”),
grants to the individual (“Optionee”) named in the attached award notice (the
“Award Notice”) an option to purchase shares of Common Stock from the Company
subject to the terms and conditions of the Fortune Brands Home & Security, Inc.
2011 Long-Term Incentive Plan (the “Plan”) and the Award Notice. The date of
grant (the “Option Date”), the number and class of shares of Common Stock
subject to the Option and the purchase price per share (the “Exercise Price”)
are set forth in the Award Notice (the “Option”). Capitalized terms not defined
in this Agreement have the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option will be null and void
unless Optionee accepts this Agreement through the electronic, on-line grant
acceptance process prescribed by the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. Except as specifically provided in Section 2.2(a),
the Option may not be exercised, in whole or in part, after the expiration date
set forth in the Award Notice (the “Expiration Date”).

2.2. Vesting and Exercise of Option. The Option will vest and become exercisable
in accordance with the vesting schedule set forth in the Award Notice (the
“Vesting Schedule”). If Optionee’s employment terminates before the Option is
fully vested, the Option will vest and be exercisable as follows:

(a) Termination as a Result of Optionee’s Death. If Optionee’s employment with
the Company terminates by reason of Optionee’s death, then the Option will
immediately become fully exercisable and will continue to be exercisable by
Optionee’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is three
(3) years after the date of Optionee’s death, and (ii) the Expiration Date;
provided, however, that the Option will continue to be exercisable for the one
(1) year period following the date of Optionee’s death, even if this one-year
period extends beyond the Expiration Date.

(b) Termination as a Result of Disability. If Optionee’s employment with the
Company terminates by reason of Optionee’s Disability, then, provided Optionee
has been continuously employed with the Company for at least six (6) months
following the Option Date, Optionee will be treated as continuing employment
with the Company for purposes of determining the vesting and exercisability of
the Option, and the Option will continue to vest in accordance with the Vesting
Schedule and be exercisable by Optionee or Optionee’s executor, administrator,
legal representative, guardian until and including the Expiration Date. For
purposes of this Option, “Disability” means Optionee’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or that
has lasted or can be expected to last for a continuous period of not less than
12 months, within the meaning of Section 22(e)(3) of the Code.

 

1



--------------------------------------------------------------------------------

(c) Termination for Retirement. If Optionee’s employment with the Company
terminates by reason of Optionee’s Retirement, the Option, to the extent vested
on the effective date of Optionee’s Retirement, may be exercised by Optionee
until and including the Expiration Date. The Option, to the extent not vested on
the effective date of such Retirement, will not be, nor thereafter become,
exercisable. For purposes of this Option, “Retirement” means Optionee’s
termination of employment on or after attaining age 55 and completion of at
least five (5) years of service with the Company (other than for Cause).

(d) Termination Other than for Cause, Death, Disability or Retirement. If
Optionee’s employment with the Company terminates for any reason other than for
Cause, death, Disability or Retirement, the Option, to the extent vested on the
effective date of such termination of employment, may be exercised by Optionee
until and including the earlier to occur of (i) the date which is three
(3) months after the date of such termination of employment and (ii) the
Expiration Date. The Option, to the extent not vested on the effective date of
such termination of employment, will not be, nor thereafter become, exercisable.

(e) Termination by Company for Cause. If the Company terminates Optionee’s
employment for Cause, then the Option, whether or not vested, will terminate
immediately upon such termination of employment. For purposes of this Option,
“Cause” has the same meaning as set forth in any employment or other written
agreement between Optionee and the Company, provided that if Optionee is not a
party to any employment or other written agreement that contains such
definition, then “Cause” means (i) Optionee’s willful and continuous failure to
substantially perform his or her material duties (other than a failure due to a
Disability); (ii) the commission of any activities constituting a violation or
breach under any federal, state or local law or regulation applicable to the
activities of the Company, as determined in the reasonable judgment of the
Company; (iii) fraud, breach of fiduciary duty, dishonesty, misappropriation or
other actions that cause significant damage to the property or business of the
Company; (iv) repeated absences from work such that Optionee is unable to
perform his or her employment or other duties in all material respects, other
than due to Disability; (v) admission or conviction of, or plea of nolo
contendere, to any felony that, in the reasonable judgment of the Company,
adversely affects the Company’s reputation or Optionee’s ability to carry out
the obligations of his or her employment or services; (vi) loss of any license
or registration that is necessary for Optionee to perform his or her duties for
the Company; (vii) failure to cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding, as
determined in the reasonable judgment of the Company; or (viii) any act or
omission in violation or disregard of the Company’s policies, including but not
limited to the Company’s harassment and discrimination policies and Standards of
Conduct then in effect, in such a manner as to cause significant loss, damage or
injury to the Company’s property, reputation or employees; provided, however,
that no act or failure to act on Optionee’s part will be considered “willful”
unless it is done, or omitted to be done, by Optionee in bad faith or without
reasonable belief that Optionee’s action or omission was in the best interests
of the Company. Any act or failure to act (A) based upon authority given
pursuant to a resolution duly adopted by the Board of Directors,
(B) implementing in good faith the advice of counsel for the Company or (C) that
meets the applicable standard of conduct prescribed for

 

2



--------------------------------------------------------------------------------

indemnification or reimbursement or payment of expenses under the Amended and
Restated Bylaws of the Company or the laws of the state of its incorporation or
the directors’ and officers’ liability insurance of the Company, in each case as
in effect at the time Cause would otherwise arise, will be conclusively presumed
to be done, or omitted to be done, in good faith and in the best interests of
the Company.

2.3. Method of Exercise. Subject to this Agreement, the Option may be exercised
(a) by specifying the number of whole shares of Common Stock to be purchased in
the manner prescribed by the Company, accompanied by full payment (or by
arranging for full payment to the Company’s satisfaction) either (i) in cash,
(ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable pursuant to the Option, (iii) authorizing the
Company to sell shares of Common Stock subject to the option exercise and
withhold from the proceeds an amount equal to the option exercise price, or
(iv) by a combination of (i), (ii) and (iii), and (b) by executing such
documents as the Company may reasonably request. For this purpose, “Fair Market
Value” as of any date means the value determined by reference to the closing
price of a share of Common Stock as finally reported on the New York Stock
Exchange for the trading day immediately preceding such date. Any fraction of a
share of Common Stock which would be required to pay such purchase price will be
disregarded and the remaining amount due will be paid in cash by Optionee. No
Common Stock will be issued or delivered until the full purchase price and any
related withholding taxes, as described in Section 3.3, have been paid.

2.4. Termination of Option. The Option will terminate on the Expiration Date
except as otherwise provided in Section 2.2 or exercised pursuant to
Section 2.3. Upon the termination of the Option, the Option will no longer be
exercisable and will immediately become null and void.

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option cannot be transferred by Optionee
other than (a) by will or the laws of descent and distribution, or (b) pursuant
to an approved domestic relations order approved in writing by the Secretary of
the Committee or the Secretary’s designee. Optionee must immediately notify the
Company of any transfer and provide such information about the transferee as the
Company may request. No transferee of an Option may make any subsequent transfer
and such transferee may exercise the Option in accordance with Section 2.3(iii)
only to the extent all transferees are permitted to exercise the Option in
accordance with Section 2.3(iii). Except to the extent permitted by this
Section 3.1, (i) the Option is exercisable only by Optionee or Optionee’s legal
representative, guardian or similar person during Optionee’s lifetime and
(ii) the Option may not be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment or similar process. Upon any attempt to
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Option, the Option will immediately become null and void.

3.2. Investment Representation. Optionee represents and covenants that (a) any
shares of Common Stock purchased upon exercise of the Option will be purchased
for

 

3



--------------------------------------------------------------------------------

investment and not with a view to the distribution of such shares within the
meaning of the Securities Act unless such purchase has been registered under the
Securities Act and any applicable state securities laws; (b) any subsequent sale
of any such shares will be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, Optionee will submit
a written statement, in a form satisfactory to the Company, that such
representation (x) is true and correct as of the purchase date of any shares or
(y) is true and correct as of the date any such shares are sold, as applicable.
As a further condition to any exercise of the Option, Optionee agrees to comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance or delivery of the shares and to execute any
documents which the Board or the Committee in its sole discretion deems
necessary or advisable.

3.3. Withholding Taxes. (a) Upon exercise of the Option, Optionee will, at the
Company’s request, pay to the Company in addition to the purchase price of the
shares, such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
such exercise of the Option. If Optionee fails to do so, the Company may, in its
discretion, deduct any Required Tax Payments from any amount payable by the
Company to Optionee. No shares of Common Stock will be issued or delivered until
the Required Tax Payments have been paid in full.

(b) Optionee may pay the Required Tax Payments to the Company by any of the
following means: (1) a cash payment, (2) delivery (either actual delivery or by
attestation procedures established by the Company) of previously owned whole
shares of Common Stock having an aggregate Fair Market Value, determined as of
the Tax Date, equal to the Required Tax Payments, (3) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered to
Optionee upon exercise of the Option having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, or (4) any
combination of (1), (2) and (3). Shares of Common Stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. Any fraction of a share of Common Stock which would be
required to satisfy any such obligation will be disregarded and the remaining
amount due will be paid in cash by Optionee. “Fair Market Value” has the same
meaning as set forth in Section 2.3.

3.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities subject to the Option and the
Exercise Price will be equitably adjusted by the Committee, such adjustment to
be made in accordance with Section 409A of the Code. The decision of the
Committee regarding any such adjustment is final, binding and conclusive.

3.5. Change in Control. In the event of a Change in Control, the Option will
become subject to Section 5.8 of the Plan. In the event that Optionee’s
employment is terminated on or after a Change in Control but before the Option
is fully vested (a) by the Company other than for Cause or (b) by Optionee for
Good Reason, the Option will become

 

4



--------------------------------------------------------------------------------

fully vested as of the date of Optionee’s termination of employment and will
remain exercisable until and including the Expiration Date, subject to
Section 5.8 of the Plan. For this purpose, “Good Reason” means (i) a material
change in Optionee’s reporting responsibilities, titles or offices as in effect
immediately prior to such Change in Control, (ii) a material reduction in
Optionee’s base salary as in effect immediately prior to such Change in Control,
(iii) a material reduction in the value of the benefits provided to Optionee
(other than those plans or improvements that have expired in accordance with
their original terms) immediately prior to such Change in Control; provided that
Good Reason will not exist if such benefits are similarly reduced or eliminated
with respect to similarly situated employees of the Company, (iv) the target
bonus awarded by the Compensation Committee to Optionee under the Annual
Executive Incentive Compensation Plan of the Company (“Incentive Plan”)
subsequent to such Change in Control is materially less than such amount last
awarded to Optionee prior to such Change in Control, (v) the sum of Optionee’s
base salary and amount paid to him or her as incentive compensation under the
Incentive Plan for the calendar year in which such Change in Control occurs or
any subsequent year is materially less than the sum of Optionee’s base salary
and the amount awarded (whether or not fully paid) to him or her as incentive
compensation under the Incentive Plan for the calendar year prior to such Change
in Control or any subsequent calendar year in which the sum of such amounts was
materially greater, (vi) the relocation of the offices at which Optionee is
employed immediately prior to such Change in Control to a location more than
35 miles away or the Company requiring Optionee to be based anywhere other than
at a Company office within 35 miles of the offices at which Optionee is employed
immediately prior to such Change in Control (except for required travel on
Company business to an extent substantially consistent with Optionee’s position)
or (vii) to the extent that Optionee is a party to an Agreement for the Payment
of Benefits Following Termination of Employment then in effect, the existence of
any other condition which constitutes “Good Reason” under such agreement.
Notwithstanding anything to the contrary in this Section 3.5, Good Reason will
not exist unless Optionee provides written notice to the Company of the
existence of Good Reason no later than 90 days after its initial existence and
the Company fails to remedy in all material respects the Good Reason condition
within 30 days following its receipt of such written notice and Optionee
terminates employment no later than two (2) years following the initial
existence of the Good Reason condition identified in such written notice.

3.6. Divestiture. In the event that Optionee’s principal employer is a
Subsidiary of the Company that ceases to be a Subsidiary of Company (a
“Divestiture”), the Option will become fully vested as of the effective date of
such Divestiture and will remain exercisable until and including the Expiration
Date, subject to Section 5.8 of the Plan.

3.7. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action has been effected or obtained, free of any
conditions not acceptable to the Company. The Company agrees to use reasonable
efforts to effect or obtain any such listing, registration, qualification,
consent, approval or other action.

 

5



--------------------------------------------------------------------------------

3.8. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company will issue or deliver, subject to the conditions of this
Article 3, the number of shares of Common Stock purchased. Such issuance will be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company will pay all original
issue or transfer taxes and all fees and expenses related to such issuance,
except as otherwise provided in Section 3.3.

3.9. Option Confers No Rights as Stockholder. Optionee will not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee will not be considered a
stockholder of the Company with respect to any such shares that have not been
purchased and issued.

3.10. Option Confers No Rights to Continued Employment. In no event will the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee has the right
to resolve all questions which may arise in connection with the Option or its
exercise. Any interpretation, determination or other action made or taken by the
Board or the Committee regarding the Plan or this Agreement is final, binding
and conclusive.

4.2. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who may,
upon the death of Optionee, acquire any rights in accordance with this Agreement
or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee, 520 Lake Cook Road,
Deerfield, Illinois 60015, and if to Optionee, to the last known mailing address
of Optionee contained in the records of the Company. All notices, requests or
other communications provided for in this Agreement will be made in writing
either (a) by personal delivery, (b) by facsimile or electronic mail with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication will be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile or electronic mail transmission or upon receipt by the intended party
if by United States mail or express courier service; provided, however, that if
a notice, request or other communication sent to the Company is not received
during regular business hours, it will be deemed to be received on the next
succeeding business day of the Company.

 

6



--------------------------------------------------------------------------------

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions and this
Agreement will be construed in all respects as if such invalid or unenforceable
provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant to this Agreement and the Option, to the extent not
governed by the Code or the laws of the United States, are governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

4.6. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the provisions of the Plan. Optionee
acknowledges receipt of a copy of the Plan, and by accepting the Option in the
manner specified by the Company, agrees to be bound by the terms and conditions
of this Agreement, the Award Notice and the Plan.

 

7